Citation Nr: 1419261	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, including dermatitis and eczema alleged to be the result of exposure to herbicides (dioxin in Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March to May 1971 with additional active duty from November 1971 to November 1973 and from February 1974 to February 1977.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, requires further development before being decided on appeal, so the Board is remanding this claim to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claim for a skin disorder.


FINDING OF FACT

The Veteran's skin disorder is not related to or the result of his military service, including especially his alleged exposure to Agent Orange.  


CONCLUSION OF LAW

The skin disorder, including dermatitis and eczema, is not due to disease or injury incurred in or aggravated by his active military service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(e) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including the "downstream" degree of disability, i.e., disability rating and effective date of the disability in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But if for whatever reason it was not, or the notice provided was inadequate or incomplete, VA need only provide all required notice, give the Veteran time to respond to it, such as with additional information or evidence, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  This preserves the intended purpose of the notice and gives the Veteran meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VCAA notice errors - even when shown to have occurred - are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, the Veteran, not VA, has this burden of proof of not only establishing error, but also, above and beyond that, of showing how it is unduly prejudicial, meaning more than harmless, in other words outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

To comply with this duty-to-assist obligation, the RO advised the Veteran in May 2007 of the information and evidence required to substantiate his claim and of the division of responsibilities between VA and him in obtaining this necessary supporting evidence.  The letter also explained the type of information and evidence needed to establish a "downstream" disability rating and effective date.  So he was provided all required notice and in the preferred sequence since the RO initially adjudicated his claim, a few months later, in the November 2007 decision at issue.

VA also has made reasonable efforts to assist the Veteran in developing his claim by obtaining records and other evidence he identified as potentially relevant.  Specifically, the information and evidence that have been associated with the claims file for consideration include his service treatment records (STRs), 
post-service VA treatment records, and his and his representative's statements.  No other evidence has been cited as needing to be obtained.  The electronic ("Virtual VA") paperless claims processing system contains an April 2014 Informal Hearing Presentation (IHP) from his representative.

The duty to assist also includes providing an examination for a medical opinion when needed to assist in deciding a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is:  (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the 
in-service event, injury, or disease; but (4) insufficient evidence to decide the case.  This third prong, which requires that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  See McLendon, at 83.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.


And, here, there is not the required indication the Veteran had relevant disability or persistent or recurrent symptoms during his service or even for long after it concluded.  There also is not the required suggestion that his current skin disorder, irrespective of the particular diagnosis (dermatitis versus eczema) is related to or the result of his service.  Instead, there is only his unsubstantiated lay allegation, which, according to the holding in Duenas, is insufficient reason alone to schedule a VA compensation examination for a medical nexus opinion.

VA has provided the Veteran the opportunity to submit evidence and argument in support of his claim.  He has not made the Board aware of any additional evidence needing to be obtained prior to appellate review of his claim, so no further notice or assistance is required to comply with the provisions of 38 U.S.C.A.§ 5103(a), § 5103A, and 38 C.F.R. § 3.159.

Analysis of the Claim for a Skin Disorder

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic (i.e., permanent) disability resulting from that injury or disease.  Service connection, however, may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran alternatively may establish the required linkage between his disability and service by showing continuity of symptomatology since his service.  See 38 C.F.R. § 3.303(b).  But this alternative pleading-and-proof requirement presumes the condition being claimed was first "noted" during service and that it is one of the diseases specifically identified as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

The type of skin disorders the Veteran has are no indicated in this VA regulation (38 C.F.R. § 3.309(a)) as necessarily chronic, per se, so not subject to this alternative pleading-and-proof requirement allowing for a showing of continuity of symptomatology since his service.  Moreover, as also will be discussed, his skin disorder was not first "noted" during his service.

In order to establish entitlement to direct service connection for the claimed disorder, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, indicating he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation ("nexus") between the disease or injury in service and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Turning now to the facts and evidence in this particular case at hand.  The Veteran alleges that his skin disorder is the result of exposure to Agent Orange during his military service, particularly his time in Vietnam.  The record shows he has a history of skin lesions since as early as April 2007.  The record additionally reflects that he served in the Republic of Vietnam during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  However, he does not have a skin disorder that is presumptively associated with Agent Orange exposure, so even accepting that it occurred as alleged, and there is no competent and credible, so ultimately probative, evidence otherwise providing the required nexus between his skin disorder and his service.  Thus, the Board must deny his claim.

In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).

Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The following diseases shall be presumptively service connected if the Veteran was exposed to an herbicide agent during his active service, even though there is no record of such disease during his service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2013) are satisfied:  chloracne or other acne form disease consistent with chloracne if manifest to a degree of 10 percent within one year of date of last exposure, Type II Diabetes Mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, "new onset" peripheral neuropathy, porphyria catenae tarda, prostate cancer, certain respiratory cancers, soft tissue sarcoma, hairy cell leukemia and other chronic B-cell leukemia, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).

But the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42,600 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 77 Fed. Reg. 47924 -28 (August 10, 2012). 

The Veteran was presumptively exposed to Agent Orange because of his service in Vietnam during the Vietnam era.  But the type of skin disorders he has - namely, dermatitis and eczema - are not accepted as presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  Moreover, there equally is no competent and credible medical or other evidence alternatively establishing direct causation, either, between his skin disorder and his service, including in Vietnam.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (indicating that even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).

Further concerning this alternative possibility of direct causation, the Veteran's STRs are completely devoid of any complaints (e.g., relevant symptoms etc.) or diagnoses or objective clinical findings referable to a skin disorder of any sort.  His military service ended in February 1977.

There equally is no suggestion of a skin disorder for many years after the conclusion of his service.

VA treatment records from April 2007 note a history of skin lesions on the Veteran's arms.  The April 2007 record notes he reported experiencing the lesions for only about 3 years, so, if true, only since 2004 or thereabouts, which was long after his service had ended.  Records from July 2007 record the lesions as present on his arms, upper torso, face and neck.  He was instructed to use clobetasol ointment and given Vistaril for relief.  The diagnostic impression was lichen simplex chronicus and possible atopy.

During an VA Agent Orange Registry Examination in May 2009, the Veteran indicated he was not involved in the handling or spraying of Agent Orange during his service, but had served in a recently-sprayed area.  He stated he was unsure whether he had eaten food or drink that was sprayed with Agent Orange, but conceded that he was never directly sprayed with the herbicide.  He also said he was unsure whether he had been exposed to any other herbicide during his service.  The examiner observed the Veteran's skin rash but did not attribute it to Agent Orange exposure.  So there was not the required association of the skin disorder (rash) with the Veteran's military service, and particularly with his presumed exposure to Agent Orange in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Board has considered the Veteran's statements that his skin disorder is related to or the result of exposure to Agent Orange during his service in Vietnam but finds no probative evidence in the record supporting this assertion.  To reiterate, skin disorders such as dermatitis and eczema are not presumptively associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2013).  Additionally, there is no competent and credible evidence of a direct connection between his service and his skin disorder, including even his presumed exposure to Agent Orange in Vietnam.  As a layman, he is not competent to determine the etiology of his skin disorder since this is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For these reasons and bases, the preponderance of the evidence is against the claim.  In this circumstance, the benefit-of-the-doubt doctrine is inapplicable, and the claim resultantly must be denied.



ORDER

The claim of entitlement to service connection for a skin disorder, including dermatitis and eczema, is denied.


REMAND

The Veteran's other claim is for a mental disorder, including PTSD.  Like his skin disorder, he asserts that he has PTSD as a result of his service in Vietnam.  Specifically, he alleges that he saw dead bodies on a regular basis while stationed in Qui Nhon in May 1972 and was involved in a motor vehicle accident that resulted in the death of a Vietnamese soldier around June 1972.  A review of his DD Form 214 reflects that he did not receive any commendations or awards providing prima facie evidence of his engagement in combat against an enemy force.  However, the record shows that he underwent psychiatric evaluations during and after his service.  Further development of this claim therefore is required to try and independently verify his alleged stressors in Vietnam and to determine whether he has an acquired psychiatric disorder such as PTSD as a consequence.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's complete service personnel file and associate it with the claims folder for consideration.

2.  Attempt to verify the Veteran's alleged stressor that he was in a motor vehicle accident that resulted in serious injuries to another soldier while stationed in Qui Nhon between May and June 1972.  Specifically, prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information that might tend to corroborate this claimed stressor.  To this end, provide the JSRRC a description of the Veteran's claimed stressor and copies of his military personnel records showing his service dates, duties, and units of assignment. 

3.  Regardless of whether his stressor is corroborated, schedule the Veteran for a VA examination to determine whether he has an acquired psychiatric disorder including PTSD as the result of his military service.  The following considerations will govern the examination: 

a.  The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  

b.  The examination report must reflect review of pertinent material in the claims folder.  After reviewing the claims file and interviewing the Veteran, the examiner must determine whether the Veteran has an acquired psychiatric disorder including PTSD.  If so, the examiner must provide diagnoses and an opinion as to whether any such disability is the result of the stressors the Veteran asserts occurred during his service. 

c.  The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following: 

i.  The STRs noting a referral for a psychiatric evaluation in October 1972; 

ii.  In-service psychiatric evaluation in November 1972;

iii.  In-service notation of nervousness and personal problems in June 1973;

iv.  Post-service VA treatment record of a PTSD screening examination dated in April 2008. 

d.  All necessary diagnostic testing and mental status evaluation should be performed.

e.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record, i.e., provide explanatory rationale.  If the examiner is unable to render an opinion without resorting to mere speculation, he or she must explain why and so state.

4.  Ensure the report of this mental status evaluation is responsive to the questions asked.  If not, obtain all necessary additional information.

5.  Then readjudicate this claim of entitlement to service connection for an acquired psychiatric disorder including PTSD.  If this claim continues to be denied, send the Veteran and his representative an SSOC and given them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Board intimates no opinion as to the ultimate outcome of this claim.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


